DISMISS; and Opinion Filed February 26, 2019.




                                               In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01002-CV

              VALPAK DIRECT MARKETING SYSTEMS, INC., Appellant
                                  V.
                      COLONIAL SAVINGS, F.A., Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-03570-2018

                            MEMORANDUM OPINION
                       Before Justices Brown, Schenck, and Pedersen, III
                                Opinion by Justice Pedersen, III
       Before the Court is the parties’ February 19, 2019 joint motion to dismiss the appeal. In

the motion, they state they have reached an agreement to compromise and settle their differences.

We grant the motion and dismiss this appeal.




                                                  /Bill Pedersen, III/
                                                  BILL PEDERSEN, III
                                                  JUSTICE



181002F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 VALPAK DIRECT MARKETING                            On Appeal from the 366th Judicial District
 SYSTEMS, INC., Appellant                           Court, Collin County, Texas
                                                    Trial Court Cause No. 366-03570-2018.
 No. 05-18-01002-CV         V.                      Opinion delivered by Justice Pedersen, III,
                                                    Justices Brown and Schenck participating.
 COLONIAL SAVINGS, F.A., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 26th day of February, 2019.




                                             –2–